 



(MEMORY LOGO) [w51964w5196400.gif]
Memory Pharmaceuticals Corp.
  100 Philips Parkway
  Montvale, New Jersey 07645
  Phone: (201) 802-7100
  Fax: (201) 802-7190
  www.memorypharma.com
February 19, 2008
Mr. Vaughn M. Kailian
[address]
Dear Vaughn:
     The following sets forth our agreement relating to your serving on an
interim basis as the Interim President and Chief Executive Officer of Memory
Pharmaceuticals Corp. (the “Company”).
     1. Position. Your position will be Interim President and Chief Executive
Officer, reporting directly to the Company’s Board of Directors. We acknowledge
that you will continue to have an employment arrangement with MPM and will
perform services for MPM Asset Management LLC during the term of your employment
with the Company.
     2. Starting Date/Nature of Relationship. Your employment will start on
February 7, 2008 (the “Start Date”). No provision of this letter shall be
construed to create an express or implied employment contract for a specific
period of time. The Company may terminate the employment relationship at any
time and for any reason, by written notice to you. You may terminate the
employment relationship by giving at least two weeks’ prior written notice to
the Company. In the event the Company terminates your employment prior to May 7,
2008, you will continue to receive an amount equal to your base salary, less
applicable deductions, that you otherwise would have received for the period
from the date of termination through such date.
     3. Compensation.
     (a) Your base salary will be at the semi-monthly rate of $17,083.33, less
applicable deductions, (annualized at $409,999.92).
     (b) On February 11, 2008 (the “Grant Date”), you will receive stock options
(the “Options”) to purchase 363,630 shares of the Company’s Common Stock, which
will include an incentive stock option, to the extent permissible under
applicable law, with a non-qualified stock option for the balance. The Options
(i) will entitle you to purchase the Company’s Common Stock at the closing price
per share of the Company’s Common Stock on the Nasdaq Global Market (“NASDAQ”)
on the Grant Date, in accordance with the Company’s Amended and Restated 2004
Stock Incentive Plan (the “Plan”), and (ii) shall be immediately vested in full.
The Options shall be evidenced by Stock Option Agreements in the standard form
of agreement under the Plan, revised per the terms specified in this
Section 4(b), which you agree to promptly execute and deliver to the Company.
Pursuant to Section 8.1 of the Plan, you are authorized to assign the
non-statutory Option to MPM Asset Management Investors BV4 LLC, provided that
MPM Asset Management Investors BV4 LLC agrees with the Company in writing to be
bound by the terms and conditions of such Option.
     4. Benefits. You will be entitled as an employee of the Company to receive
such benefits as are generally provided its employees and executives and for
which you are eligible in accordance with Company policy as in effect from time
to time. The Company retains the right to change, add or cease any particular
benefit relating to its employees and executives generally. At this time, the
Company is offering a benefit program, consisting of medical, dental, life and
short/long term disability insurance, as well as a 401(k) retirement plan and
flexible spending plan. Notwithstanding the foregoing, you hereby

 



--------------------------------------------------------------------------------



 



MEMORY PHARMACEUTICALS CORP.
V. Kailian
waive any right, and decline to participate in our life insurance, 401(k),
disability, medical, dental benefit plans. Because this is an interim
assignment, it is mutually agreed that you will not accrue any right to paid
vacation during the first three months of your employment. In the event that
your employment continues after three months, the Company and you will discuss
whether it would be appropriate to allot a vacation accrual.
     (a) Commuting Expenses. During the period of your employment, the Company
will, at its expense, pay or reimburse you: (i) for all out-of-pocket expenses
in connection with weekly round trip flights from California to New York/New
Jersey, apartment/hotel expenses and car rental expenses, (ii) in accordance
with the Company’s policy for meals, and (iii) for any Tax Payment (as defined
below) and any Gross-up Payment (as defined below), which may be billed directly
to the Company or paid by you and submitted for reimbursement. All such payments
will be subject to the Company’s receiving reasonably acceptable documentation
evidencing the incurring of such cost, expense or fee. In the event that it
should be determined that any payment shall be due by you for taxes of any kind
or nature relating to amounts paid to you or on your behalf by the Company in
connection with your commuting expenses as provided above (“Taxes”), the Company
will deliver to you a payment equal to the amount of such Taxes (the “Tax
Payment”) plus an additional payment in an amount equal to any additional taxes
payable by you applicable to your receipt of the Tax Payment (the “Gross-Up
Payment”). Reimbursement of commuting expenses pursuant to this paragraph shall
be paid to you no later than 2-1/2 months after the year in which you incur the
expenses, and any Tax Payment and Gross-Up Payment shall be paid to you no later
then December 31 of the year after the year in which you pay the related taxes.
     5. Confidentiality. The Company considers the protection of its
confidential information and proprietary materials to be very important.
Therefore, as a condition of your employment, you will be required to execute
and deliver to the Company upon execution of this Agreement a Confidentiality
Agreement substantially in the form of Exhibit A to this letter (the
“Confidentiality Agreement”).
     6. General.
     (a) This letter agreement, together with the Confidentiality Agreement and
the Stock Option Agreement(s), when executed, will constitute our entire
agreement as to your employment by the Company and will supersede any prior
agreements or understandings, whether in writing or oral.
     (b) This letter agreement shall be subject to our receipt of satisfactory
documentation of your freedom to operate in the CNS field. By signing this
letter agreement, you represent and warrant to the Company that your execution
of this letter and performance by you of the activities contemplated hereby on
behalf of the Company will not conflict with, violate or constitute a breach of
any agreement to which you are a party or by which you may be bound.
     (c) This letter agreement shall be governed by the law of the State of New
Jersey. In the event of any legal proceedings relating to this letter agreement
and/or the subject matter thereof, the parties consent to the exclusive
jurisdiction of the courts located in the State of New Jersey. THE PARTIES
HEREBY EXPRESSLY WAIVE THEIR RIGHT TO HAVE A JURY TRIAL.

 



--------------------------------------------------------------------------------



 



MEMORY PHARMACEUTICALS CORP.
V. Kailian
     You may accept this offer of employment and the terms thereof by signing
the enclosed additional copy of this letter agreement and the Confidentiality
Agreement, which execution will evidence your agreement with the terms set forth
herein and therein, and returning them to the Company.

                  Sincerely,    
 
            Memory Pharmaceuticals Corp.    
 
           
 
  By:   /s/ Jonathan Fleming    
 
           
 
  Name:   Jonathan Fleming    
 
      Chairman of the Board    

ACCEPTED AND AGREED:
/s/ Vaughan M. Kailian
Vaughn M. Kailian
Date: February 19, 2008

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(MEMORY LOGO) [w51964w5196400.gif]
Memory Pharmaceuticals Corp.
  100 Philips Parkway
  Montvale, New Jersey 07645
  Phone: (201) 802-7100
  Fax: (201) 802-7190
  www.memorypharma.com
FORM OF CONFIDENTIALITY AGREEMENT
February 19, 2008
Mr. Vaughn M. Kailian
[address]
Dear Mr. Kailian:
     This letter is to confirm our understanding with respect to (i) your
agreement to protect and preserve information and property which is confidential
and proprietary to Memory Pharmaceuticals Corp. or its parent, subsidiaries or
affiliates, if any, (the “Company”), and (ii) your agreement not to compete with
the Company (the terms and conditions agreed to in this letter shall hereinafter
be referred to as this “Agreement”). In consideration of the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, we have agreed as follows:
     1. Protected Information. You shall at all times, both during and after the
termination of your employment with the Company, by either you or the Company,
with or without cause, maintain in confidence and shall not, without the prior
written consent of the Company, directly or indirectly use, except in the course
of performance of your duties for the Company, directly or indirectly disclose
or give to others any fact, information or document (whether printed, typed,
handwritten, electronic or stored on computer disks, tapes, hard drives or any
other tangible medium) which was disclosed to or developed by you during the
course of performing services for, and/or receiving training from, the Company,
and is not generally available to the public, including but not limited to,
information, facts and documents concerning business plans, research and
development, customers, suppliers, licensors, licensees, partners, investors,
affiliates or others, training methods and materials, financial information,
sales prospects, client lists, methodologies, formulae, designs, schematics,
charts, Inventions (as defined in Section 2), or any other scientific,
technical, trade or business secret or confidential or proprietary information
(“Confidential Information”) of the Company or of any third party provided to
you during the course of your training and/or employment. Confidential
Information shall not include information which (a) is or becomes generally
known within the Company’s industry through no fault of yours; (b) was known to
you at the time it was disclosed; or (c) is lawfully and in good faith made
available to you while you are not an employee of the Company by a third party
who did not derive it from the Company and who imposes no obligation of
confidence on you.
     In the event you are questioned by anyone not employed by the Company or by
an employee of or a consultant to the Company not authorized to receive such
information, in regard to any Confidential Information or any other secret or
confidential work of the Company, or concerning any fact or circumstance
relating thereto, or in the event that you become aware of the unauthorized use
of Confidential Information by any party, whether competitive with the Company
or not, you will promptly notify the President and Chief Executive Officer and
Vice President – Legal Affairs of the Company.

 



--------------------------------------------------------------------------------



 



MEMORY PHARMACEUTICALS CORP.
V. Kailian
     2. Ownership of Ideas, Copyrights and Patents.
          (a) Property of the Company. You agree that all ideas, discoveries,
creations, manuscripts and properties, innovations, improvements, know-how,
Inventions, designs, developments, apparatus, techniques, algorithms, software,
mask works, methods, and formulae that are made, conceived, devised, invented,
created, developed, written, or otherwise reduced to practice or tangible medium
by you, under your direction, or jointly with others during any period that you
are employed or engaged by the Company (the “Term”) (i) that arose out of, or
was incidental to, your employment by the Company or (ii) using any Confidential
Information or Inventions of the Company (all of the foregoing being hereinafter
referred to as the “Inventions”), whether patentable, copyrightable, protectable
as mask works or not, shall be the sole and exclusive property of the Company,
that you shall promptly disclose any such Inventions to the Company both during
and after the Term, and that you shall not publish any such Inventions without
the prior written consent of the Company. You hereby assign to the Company all
of your rights, title and interests in and to all of the foregoing. You further
represent and agree that to the best of your knowledge and belief, none of the
Inventions will violate or infringe upon any right, patent, copyright, trademark
or right of privacy, or constitute libel or slander against or violate any other
rights of any person, firm or corporation, and that you will use your best
efforts to prevent any such violation. You also agree that you will neither
disclose to the Company or any of its employees nor use for their benefit any
other person’s or company’s trade secret or proprietary information, or
information which you have agreed not to disclose or use.
          (b) Cooperation. At any time during or after the Term, you agree that
you will fully cooperate with the Company, its attorneys and agents in the
preparation and filing of all papers and other documents as may be required to
perfect and protect the Company’s rights in and to any of such Inventions,
including, but not limited to, joining in any proceeding to obtain and enforce
letters patent, copyrights, mask work registrations, trademarks or other legal
rights of the United States and of any and all other countries on such
Inventions, provided that the Company will bear the expense of such proceedings,
and that any patent, copyright, mask work registration, trademark or other legal
right so issued to you, personally, shall be assigned by you to the Company
without charge by you.
     3. Survival of Acknowledgments and Agreements. Your acknowledgments and
agreements set forth in Sections 1 and 2 shall survive the expiration or
termination of this Agreement and the termination of your employment with the
Company for any reason.
     4. Disclosure to Future Employers. You agree that you will provide, and
that the Company may similarly provide in its discretion, a copy of the
covenants contained in Sections 1 and 2 of this Agreement to any business or
enterprise which you may directly, or indirectly, own, manage, operate, finance,
join, control or in which you participate in the ownership, management,
operation, financing, or control, or with which you may be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise.
     5. Records. Upon termination of your relationship with the Company, you
shall deliver immediately to the Company any property of the Company which may
be in your possession including products, materials, memoranda, notes, records,
reports, or other documents or photocopies of the same, including, without
limitation, any of the foregoing recorded on any computer or any machine
readable medium.
     6. No Conflicting Agreements. You have set forth on Exhibit 1 hereto all
computer software and/or Inventions made or conceived by you prior to the date
of this Agreement which you own an interest in and wish to exclude from this
Agreement and have listed on Exhibit 1 any employment or other agreements
currently in effect under which you are obligated to provide services to any
third parties. You hereby represent and warrant that, except as set forth on
Exhibit 1, you have no commitments or obligations that conflict with the terms
of this Agreement.

 



--------------------------------------------------------------------------------



 



MEMORY PHARMACEUTICALS CORP.
V. Kailian
     7. General.
          (a) Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address set forth below or to such other address as a party may designate by
notice hereunder, and shall be either (i) delivered by hand, (ii) made by
telecopy or facsimile transmission, (iii) sent by overnight courier, or
(iv) sent by registered or certified mail, return receipt requested, postage
prepaid.

     
If to the Company:
  Memory Pharmaceuticals Corp.
 
  100 Philips Parkway
 
  Montvale, New Jersey 07645
 
  Attention: President and Chief Executive Officer
 
   
With a copy to:
  Sills Cummis Epstein & Gross, P.C.
 
  One Riverfront Plaza
 
  Newark, New Jersey 07102
 
  Attention: Ira A. Rosenberg, Esq.
 
   
 
  If to Employee:
 
  Vaughn M. Kailian
 
  [address]

All notices, requests, consents and other communications hereunder shall be
deemed to have been given either (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if made by telecopy or facsimile transmission, at the time that receipt
thereof has been acknowledged by electronic confirmation or otherwise, (iii) if
sent by overnight courier, on the next business day following the day such
notice is delivered to the courier service, or (iv) if sent by registered or
certified mail, on the fifth business day following the day such mailing is
made.
          (b) Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Agreement
shall affect, or be used to interpret, change or restrict, the express terms and
provisions of this Agreement.
          (c) Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.
          (d) Waivers and Consents. The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.
          (e) Assignment. The Company may assign its rights and obligations
hereunder to any person or entity who succeeds to all or substantially all of
the Company’s business or that aspect of the Company’s business in which you are
principally involved. Your rights and obligations under this Agreement may not
be assigned by you without the prior written consent of the Company.

 



--------------------------------------------------------------------------------



 



MEMORY PHARMACEUTICALS CORP.
V. Kailian
          (f) Benefit. All statements, representations, warranties, covenants
and agreements in this Agreement shall be binding on the parties hereto and
shall inure to the benefit of the respective successors and permitted assigns of
each party hereto. Nothing in this Agreement shall be construed to create any
rights or obligations except among the parties hereto, and no person or entity
shall be regarded as a third-party beneficiary of this Agreement.
          (g) Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
law of the State of New Jersey, without giving effect to the conflict of law
principles thereof.
          (h) Jurisdiction and Service of Process. Any legal action or
proceeding with respect to this Agreement shall be brought in the courts of the
State of New Jersey or of the United States District Court for the District of
New Jersey. By execution and delivery of this Agreement, each of the parties
hereto accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the parties
hereto irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the party at its address set
forth in Section 8(a) hereof.
          (i) Severability. The parties intend this Agreement to be enforced as
written. However, (i) if any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law; and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby, the Company and you agree that the court making
such determination shall have the power to reduce the duration and/or geographic
area of such provision, and/or to delete specific words and phrases
(“blue-pencilling”), and in its reduced or blue-pencilled form such provision
shall then be enforceable and shall be enforced.
          (j) Interpretation. The parties hereto acknowledge and agree that the
terms and provisions of this Agreement, shall be construed fairly as to all
parties hereto and not in favor of or against a party, regardless of which party
was generally responsible for the preparation of this Agreement.
          (k) Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify, or affect the meaning or construction of any of the terms or
provisions hereof.
          (l) Injunctive Relief. You hereby expressly acknowledge that any
breach or threatened breach of any of the terms and/or conditions set forth in
Sections 1 or 2 of this Agreement will result in substantial, continuing and
irreparable injury to the Company. Therefore, you hereby agree that, in addition
to any other remedy that may be available to the Company, the Company shall be
entitled to injunctive or other equitable relief by a court of appropriate
jurisdiction, without posting a bond, in the event of any breach or threatened
breach of the terms of Sections 1 or 2 of this Agreement.
          (m) No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Agreement, and
no course of dealing between the parties hereto, shall operate as a waiver of
any such right, power or remedy of the party. No single or partial exercise of
any right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under

 



--------------------------------------------------------------------------------



 



MEMORY PHARMACEUTICALS CORP.
V. Kailian
this Agreement shall entitle the party receiving such notice or demand to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the party giving such notice or demand to
any other or further action in any circumstances without such notice or demand.
          (n) Expenses. Should any party breach this Agreement, in addition to
all other remedies available at law or in equity, such breaching party shall pay
all of any other party’s costs and expenses resulting therefrom and/or incurred
in enforcing this Agreement, including legal fees and expenses.
     8. Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this letter.

                  Very truly yours,    
 
                MEMORY PHARMACEUTICALS CORP.    
 
           
 
  By:        
 
           
 
  Name:   Jonathan Fleming    
 
  Title:   Chairman of the Board    

Accepted and Approved:

     
 
Vaughn M. Kailian
    

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
PRIOR INVENTIONS AND/OR OTHER AGREEMENTS
[list any prior inventions to be expressly excluded]

 